DETAILED ACTION
1.	This office action is in response to the communication filed on 06/29/2022.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/856019 filed on 06/01/2019, No. 62/856010 filed on 06/01/2019, and No. 62/843833 filed on 05/06/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Election/Restrictions
4.	Applicant’s election without traverse of invention I in the reply filed on 06/29/2022 is acknowledged.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given based on the telephone interview, on 07/27/2022, with attorney David B. Raczkowski (Reg. No. 52145).
The application has been amended as follows: 

12-20. (Canceled)

Allowable Subject Matter
6.	Claims 1-11 and 21-29 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method for an electronic device to request a server to create a first account to be associated with a wireless accessory.  Independent claims 1 and 21 identify the uniquely distinct features for establishing a wireless connection between the electronic device and a wireless accessory; displaying a prompt for authentication credentials associated with a first account, wherein the first account is to be associated with the wireless accessory and the first account differs from a second account associated with the electronic device; transmitting authentication credentials for the first account to a first server; receiving an authentication response from the first server, wherein the authentication response indicates that the wireless accessory is trusted by the first server; and sending credentials to the wireless accessory to enable the wireless accessory to authenticate with a second server using the first account; taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Hwang et al. (US 20130086232 A1), discloses a method for registering a device in a server, wherein a first device is connected to a server, and a second device is registered to the server by transmitting identification information of the second device. The other closest prior art, Donnellan et al. (US 9326091 B2), discloses a method for using a mobile device to provision of a connectable device to a user account. However, either singularly or in combination, Hwang et al. and/or Donnellan et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 21, and the respective dependent claims 2-11, 22-29 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA, can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2499